Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The REMARKS given by applicant’s Representative have been duly noted but have not over the Office’s Restriction. The Representative noted on page 5 of applicant response to the Office Action that the inventions must be independent (Cf. MPEP §802.01, §806.04, §808.01) or distinct (MPEP §806.05-§806.05(i)) and there must be a serious burden on the Office if a restriction is not required (Cf. MPEP §803.02, §806.04(a)-§806.04(j). §808.01(a) and §808.02). On page 4 of applicant’s REMARKS applicant’s representative further urges that since applicant’s Groups I and II each recite a contact element electronically connecting a first component to a second component … that the Groups somehow do not create a burden …on the examiner that is sufficient to justify a restriction requirement without showing of a need for separate classes. In the restriction which was filed on 13 November 2020 the examiner did classify each of the two independent and distinct Groups and did show that these groups had separate CPC classifications. These two distinct different classifications and with a statement that there would be a serious burden on the examiner to examine the two Groups is thought to satisfy the Office’s guidelines for a proper restriction. Later in this this paper the examiner more specifically shows that there would have been a serious burden if the examiner had to examine the two separate and distinct Groups. .Applicant further urges that the examiner …merely alleges that there would be a serious and burdensome examination without specific explanation of the alleged burden. Once the examiner had reviewed this application based on his training and experience he determined and 
This application is in condition for allowance except for the following formal matters: 
See remarks made above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. Vo, can be reached at telephone number 5712724690. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/Primary Examiner, Art Unit 3729